      Case 4:18-cv-05015-TOR     ECF No. 73     filed 07/23/20   PageID.977 Page 1 of 2




1

2

3

4

5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     HEATHER HOLINBECK,
      individually and as parent and guardian      NO: 4:18-CV-5015-TOR
8     for S.H., a minor child; A.H., a minor
      child; and D.M., a minor child; and          ORDER ON VOLUNTARY
9     SALVADOR ROSALES, individually,              DISMISSAL WITH PREJUDICE

10                             Plaintiffs,

11          v.

12    SAFECO INSURANCE COMPANY,
      a Liberty Mutual Company, foreign
13    insurers doing business in Washington
      state; FIRST NATIONAL
14    INSURANCE COMPANY OF
      AMERICA, a foreign corporation
15    doing business in Washington state,

16                             Defendants.

17

18         BEFORE THE COURT is the parties’ Stipulation for Dismissal with

19   Prejudice (ECF No. 72). The stipulation is filed pursuant to Federal Rule of Civil

20   Procedure 41(a)(1)(A)(ii) and provides for an Order dismissing this action and



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 1
       Case 4:18-cv-05015-TOR      ECF No. 73   filed 07/23/20   PageID.978 Page 2 of 2




1    without additional attorney fees or costs. The Court has reviewed the record and

2    files herein, and is fully informed.

3    ACCORDINGLY, IT IS HEREBY ORDERED:

4          Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

5    DISMISSED with prejudice, and no additional attorney fees or costs are awarded.

6    HOWEVER, the Court maintains and reserves jurisdiction to effectuate the Orders

7    Approving the Minors’ Settlements at ECF Nos. 64, 65, 71.

8          The District Court Executive is directed to enter this Order and Judgment

9    accordingly, furnish copies to counsel, and CLOSE the file.

10         DATED July 23, 2020.

11

12                                    THOMAS O. RICE
                               Chief United States District Judge
13

14

15

16

17

18

19

20



     ORDER ON VOLUNTARY DISMISSAL WITH PREJUDICE ~ 2
